Citation Nr: 0112992	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-15 619A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.  His awards and decorations include the Purple 
Heart.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  Although notified of the 
time and place of a hearing scheduled before the Board, in 
accordance with his request, the veteran failed to appear.

The Board notes that claims of entitlement to service 
connection for tympanosclerosis and a chronic middle ear 
problem are implied by the record.  These issues are not 
before the Board, nor are they inextricably intertwined with 
the claim now on appeal.  They are referred to the RO for 
appropriate action.  In addition, although the veteran was 
provided a statement of the case which addressed the issues 
of higher ratings for his service-connected tinnitus and left 
ear hearing loss, he indicated, via his substantive appeal, 
that he wished to confine his appeal to the matter of service 
connection for right ear hearing loss.


FINDING OF FACT

The medical evidence of record does not show that the veteran 
currently has a right ear hearing loss cognizable by VA as a 
disability.  


CONCLUSION OF LAW

A claimed right ear hearing loss is not a disability due to 
disease or injury incurred in or aggravated by the veteran's 
active duty service, nor may such be presumed to have been so 
incurred.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Background

The current claim was filed in March 1998.  The veteran 
submitted a VA Form 
21-4138, Statement in Support of Claim, in which he requested 
service connection for a left as well as a right ear hearing 
loss and for a "ringing in [his] ears."  He averred that 
these conditions had been with him since service and 
attributed them to his having been exposed to traumatic 
levels of noise during combat while in service.  Service 
connection was granted for a left ear and tinnitus in the 
March 1999 rating decision that the veteran appeals.

The service medical records of the veteran do not document 
impaired hearing.  The report of his August 1943 service 
entrance examination indicates that when his hearing was 
tested, the veteran had scores of 15/15 bilaterally - - 
whether for whispered or spoken voice testing is not 
specified.  The service medical records reflect that he 
became entitled to the Purple Heart in December 1944, for a 
shell fragment wound of the left eye sustained during combat 
with the enemy.  It is noted in the service medical records 
that in January 1945, the veteran was seen with complaints of 
"ear pains," but no diagnosis pertinent to this symptom was 
entered.  No findings concerning the acuity of his hearing 
were reported in connection with the separation examination 
that he underwent in January 1946.  

The claims file contains the report of an audiological 
evaluation that the veteran received at a VA Medical Center 
in April 1987.  This was occasioned by his complaining that 
he had experienced decreased hearing acuity and a "'blocked' 
feeling " in his ears for the past three months.  An 
audiogram was taken.  For the right ear, puretone thresholds, 
in decibels, were 40, 30, 25, 10, 15, 30, and 50 for the 
Hertz frequencies 250, 500, 1000, 2000, 4000, 6000, and 8000, 
respectively.  Speech audiometry was also performed and 
resulted in a score of 100 percent for the right ear.  (The 
type of test used was not specified.)  The audiologist 
entered a diagnosis of mild low frequency conductive hearing 
loss, with normal hearing in the middle frequencies and a 
mild/moderate high frequency hearing loss bilaterally.  

In July 1998, the RO sent a letter to the veteran, with a 
copy to his representative, apprising him of the kinds of 
evidence needed to substantiate the claims pertaining to his 
hearing.

Thereafter, in August 1998, veteran was afforded a VA hearing 
examination.  He told the examiner that he had been 
experiencing decreased hearing acuity, particularly in 
situations involving background noise, and more in the left 
ear than the right.  He said that had been having this 
problem for approximately eight years, and he attributed it 
to exposure to gun and artillery noise during service.  He 
indicated that he had not contended with significant 
occupational or recreational noise levels since service.  The 
examiner noted that the veteran had a pressure equalization 
tube in his right ear which he said had been inserted by a 
private physician approximately five years before for a 
chronic middle ear problem.  The veteran's hearing acuity was 
assessed through audiological testing.  For the right ear, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
25
25

On the Maryland CNC Test, there was a speech recognition 
score for the right ear of 100 percent.  The diagnosis 
pertaining to the right ear stated that hearing at the 500-
4000 Hertz frequencies was normal and in addition, identified 
a "severe" high frequency sensorineural hearing loss at the 
6000-8000 Hertz frequencies without reporting the puretone 
thresholds therefor.

Subsequently in August 1998, the veteran received a VA 
examination for diseases of the ear.  The examination report 
indicates that the veteran gave an account of having been 
exposed to traumatic levels of noise from shell and grenade 
explosions, rifle fire, and machine gun fire while serving in 
combat during service in 1944-45.  


ii.  Analysis

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 2, 2000 during the pendency of this appeal.  As 
the new law is applicable to all claims filed on or after its 
date of enactment or filed before the date of enactment and 
not yet final as of that date, see Karnas v. Derwinski, 1 
Vet. App. 308 (1991) (where the law changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, then, unless 
Congress has provided otherwise, the version most favorable 
to the appellant will apply), it applies to the instant 
claim.  Under the VCAA, VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for a benefit before adjudicating that claim.  Thus, the new 
law requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical 
and lay evidence that is necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  The new law also provides that 
VA must make reasonable efforts to obtain records pertinent 
to a claim, and if the records cannot be secured, must so 
notify the claimant.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  Furthermore, under 
the new law VA must supply a medical examination or opinion 
if such is necessary to make a decision on a claim for 
compensation.  Id.

The Board finds that through the actions that it took in 
developing the record of this claim, the RO fulfilled the 
duties arising under the VCAA.  The file reflects that the RO 
notified the veteran and his representative of what evidence 
was needed to substantiate the claim (and that they 
designated or offered none in response).  As well, the RO 
provided the veteran with a VA examination so that findings 
needed to decide the merits of claim could be made. 

As the veteran was afforded the notice and assistance that 
the VCAA requires VA to render before adjudicating a 
compensation claim, the Board concludes that he will not be 
prejudiced by its deciding his claim at this time rather than 
remanding it to the agency of original jurisdiction.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Direct service connection may also be granted for any disease 
diagnosed initially after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d).  
If a veteran, with 90 days or more of continuous active 
service, develops a neurological disorder, such as a 
sensorineural hearing loss, within one year of separation 
from active duty, then that disease will be considered to 
have been incurred in service even absent evidence to that 
effect unless there is affirmative evidence to the contrary 
(including a showing of an intercurrent cause for the 
disease).  38 C.F.R. §§ 3.307, 3.309.  

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Furthermore, these propositions - - a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability - - Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), must be established by competent evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  When a fact is 
shown to be of a medical nature, such as medical nexus, 
etiology, or diagnosis, then medical, as opposed to lay, 
evidence is required.  Voerth v. West, 13 Vet. App. 117, 120 
(1999).

In this regard, for impaired hearing to be considered a 
disability under the laws administered by VA, the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz must be 40 decibels or greater, or 26 decibels 
or greater in at least three of those frequencies, or speech 
recognition scores using the Maryland CNC Test must be less 
than 94 percent.  38 C.F.R. § 3.385.  

A claim for VA benefits will be granted unless a 
preponderance of the evidence of record weighs against it.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  The Board observes that in 
this case, the contentions of the veteran, a combat veteran, 
constitute satisfactory proof that he sustained the injury 
during service that he claims, exposure to traumatic noise 
levels.  38 U.S.C.A. § 1154(b) (West 2000); 38 C.F.R. § 3.304 
(2000).  The veteran has offered evidence, in the form of his 
own account, of the inservice incurrence of acoustic trauma, 
and this account is consistent with the circumstances of his 
service, as delineated most prominently by his receipt of the 
Purple Heart.  Id.  Even so, however, his claim of 
entitlement to service connection for a right ear hearing 
loss disability is not substantiated, and ultimately is 
refuted, by the medical evidence of record.  First, there is 
no medical evidence that within one year after his separation 
from service, the veteran was found to have a sensorineural 
hearing loss in his right ear and specifically, one meeting 
the VA regulatory standard for a hearing loss disability.  
Therefore, presumptive service connection for a right ear 
sensorineural hearing loss would not be available to the 
veteran regardless of what the rest of the medical evidence 
of record showed.  Nor is there medical evidence that 
subsequently, the veteran ever manifested a right ear hearing 
loss amounting to a disability under the VA regulatory 
standard- - the results of April 1987 VA evaluation show that 
although his hearing was found to be impaired, that standard 
was not met.  Most significantly, the audiometric findings 
arrived at during the August 1998 VA examination indicate 
that while the veteran continues to be found to have impaired 
hearing in his right ear, his hearing loss still does not 
meet the regulatory standard for a disability.  However, for 
a claim for benefits to be considered further, it must be 
shown by competent, medical evidence that the veteran 
currently has the disability for which the benefits are 
sought.  Rabideau; Grottveit.  As the medical evidence here 
is to the contrary, the claim will be denied.  In the event 
the veteran does develop hearing loss in the right ear, which 
meets VA standard, he is invited to present evidence of same 
in order to reopen his claim for service connection.



ORDER

The claim of entitlement to service connection for a right 
ear hearing loss is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

